The defendant was tried by a jury in the county court of Lawrence county and convicted for the offense of carrying a pistol concealed about his person.
Upon the trial of this case the evidence was in conflict, and therefore presented a question for the determination of the jury. There was ample evidence upon which to predicate the verdict of the jury.
The insistencies of error relate principally to the refusal of several written charges requested by defendant. No exceptions were reserved to any ruling of the court upon the testimony, nor was there any exception to the oral charge of the court. No motion for a new trial was made.
Charge 1, refused to defendant, was not predicated upon the evidence, and for this *Page 308 
reason was properly refused. This identical charge has been condemned in the cases of Edwards v. State, 205 Ala. 160,87 So. 179, and in Davis v. State, 188 Ala. 59, 66 So. 67, and in many decisions by this court not necessary to mention.
The other refused charges were properly refused. As stated, this was not a case for the affirmative charge, and the court was without authority to direct a verdict. Such other charges as contained correct propositions of law were fairly and substantially covered by the court's oral charge or by charges given at request of defendant. No error appears.
Affirmed.